DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/599,493 filed on October 11, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 responding to the Office action mailed on 08/18/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-5, 7-16, 18-20, and newly added claim 21.

Allowable Subject Matter           
Claims 1-5, 7-16, and 18-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1, 10, and 18 the prior art of record Cheng (US 9,219,154), Liu (US a high-k dielectric layer spaced apart from the first and the second semiconductor strips by the silicon oxide layer, wherein the first semiconductor strip, the second semiconductor strip, and the silicon oxide layer form a combined region that separates portions of the high-k dielectric layer on opposite sides of the combined region from each other”.
Regarding claim 10, they do not disclose “a gate dielectric comprising a silicon oxide layer, with the silicon oxide layer comprising: a plurality of first portions, each fully encircling one of the plurality of semiconductor strips, wherein the plurality of first portions of the silicon oxide layer encircling different ones of the plurality of semiconductor strips are physically joined with each other; and a second portion continuously joined to a bottom portion of the silicon oxide layer, TSMP20141448USo3Page 3 of 10with the bottom portion of the silicon oxide layer encircling a bottom semiconductor strip in the plurality of semiconductor strips, wherein the second portion comprises bottom surfaces contacting top surfaces of the first STI region and the second STI region”.
Regarding claim 18, they do not disclose that “the first semiconductor strip, the second semiconductor strip, and the first layer form a combined region that separates portions of the second layer on opposite sides of the combined region from each other”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814